     Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JANE ZHOU,

                Plaintiff,

           v.                                              19-CV-1200-LJV-MWP
                                                           DECISION & ORDER
 ROSWELL PARK CANCER INSTITUTE
 CORPORATION, et al.,

                Defendants.



       On September 6, 2019, the plaintiff, Jane Zhou, M.D., commenced this action

under Title VII of the Civil Rights Act of 1964 (“Title VII”); the Americans with Disabilities

Act of 1990; the Family and Medical Leave Act of 1993; the New York State Human

Rights Law (“NYSHRL”); 42 U.S.C. §§ 1981 and 1983; New York Labor Law §§ 740 and

741; and the Equal Pay Act of 1963.1 Docket Item 1. Dr. Zhou alleges that the

defendants, Roswell Park Cancer Institute Corporation (“Roswell Park”); Candace

Johnson, Ph.D.; Charles LeVea, M.D.; Gissou Azabdaftari, M.D.; and Mihai Merzianu,

M.D., discriminated against her on the basis of race, national origin, gender, and

disability and that they retaliated against her as well. See id.

       On November 15, 2019, the defendants moved to dismiss many of Dr. Zhou’s

claims as untimely or insufficiently pleaded. Docket Item 6. On January 6, 2020, Dr.

Zhou responded, Docket Item 12, and on January 28, 2020, the defendants replied,


       1 This case originally was assigned to Hon. Elizabeth A. Wolford and then was
transferred to Hon. John L. Sinatra, Jr. Docket Item 11. On August 20, 2021, it was
transferred to the undersigned. Docket Item 26.
     Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 2 of 13




Docket Item 13. On March 3, 2020, the matter was referred to Hon. Hugh B. Scott,

United States Magistrate Judge, for all proceedings under 28 U.S.C. § 636(b)(1)(A) and

(B).2 Docket Item 14.

      On July 1, 2020, Judge Scott issued a Report and Recommendation (“R&R”)

finding that the motion to dismiss should be granted in part. Docket Item 15. More

specifically, Judge Scott found that the motion to dismiss should be granted as to Dr.

Zhou’s Title VII claims based on discrete acts of discrimination that occurred before

February 7, 2018; her Title VII claim for a hostile work environment; her NYSHRL claims

against the individual defendants; her section 1981 claims; her Labor Law claims; and

her request for punitive damages. Id. He also found that this Court should grant Dr.

Zhou’s request to withdraw her NYSHRL claims for aiding and abetting prohibited

conduct. Id. On August 14, 2020, Dr. Zhou objected to the R&R, Docket Item 18; on

August 28, 2020, the defendants responded, Docket Item 19; and on September 11,

2020, Dr. Zhou replied, Docket Item 22.

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      This Court has carefully and thoroughly reviewed the R&R; the record in this

case; the objection, response, and reply; and the materials submitted to Judge Scott.




      2 After Judge Scott passed away earlier this year, the matter was reassigned to
Magistrate Judge Marian W. Payson. Docket Item 25.

                                            2
     Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 3 of 13




Based on that de novo review, and for the reasons that follow, the Court affirms and

adopts the R&R in part and grants the motion to dismiss in part.3


                                      DISCUSSION


I.     TIMELINESS

       Dr. Zhou objects to the R&R’s finding that her Title VII claim for a hostile work

environment and her Labor Law claims should be dismissed as untimely. Docket Item

18 at 3-6, 10-11.


       A.     Hostile Work Environment Claim

       In New York, a plaintiff suing under Title VII must “file an administrative charge of

discrimination with the [Equal Employment Opportunity Commission (‘EEOC’)] no more

than 300 days after the alleged discriminatory act to maintain an action in federal court.”

Ellis v. Delphi Corp., 2009 WL 3671371, at *2 (W.D.N.Y. Oct. 29, 2009). This

requirement applies “to each discrete act of alleged discrimination.” Id. at *2-3.

       “[A] different rule applies with regard to hostile work environment claims,”

however. Zoulas v. New York City Dep’t of Edu., 400 F. Supp. 3d 25, 50 (S.D.N.Y.

2019) (citation omitted). “Hostile [work] environment claims are different in kind from

discrete acts. Their very nature involves repeated conduct.” Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 115 (2002). Therefore, “as long as any act contributing

to the hostile work environment claim falls within the 300-day period, ‘the entire time




       The Court assumes the reader’s familiarity with the facts alleged in the
       3

complaint, see Docket Item 1, and the analysis in the R&R, see Docket Item 15.
                                             3
     Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 4 of 13




period of the hostile environment may be considered by a court for the purposes of

determining liability.’” Zoulas, 400 F. Supp. 3d at 50 (citing Morgan, 536 U.S. at 117).

       Dr. Zhou filed a charge of discrimination with the EEOC on December 4, 2018.

Docket Item 1 at ¶ 33. Therefore, Dr. Zhou’s hostile work environment claim is timely

only if she alleges a contributing act that occurred within 300 days of that date—that is,

on or after February 7, 2018. The R&R found that her hostile work environment claim

was untimely because “[t]he [c]ourt . . . d[id] not see any event in the complaint that

postdates February 7, 2018[,] and that could serve as an anchor for other

manifestations of a hostile work environment that preceded that date.” Docket Item 15

at 8. This Court respectfully disagrees.

       Although many of Dr. Zhou’s allegations are undated, her complaint alleges that

her colleagues harassed and discriminated against her throughout her employment and

until her employment was terminated on March 30, 2018. See Docket Item 1. For

example, the complaint alleges that Dr. Merzianu frequently sent Dr. Zhou threatening

and harassing emails and that he did so “till [sic] shortly before Dr. Zhou’s termination.”

Id. at ¶ 79. Moreover, Dr. Zhou alleges that Dr. Azabdaftari “repeatedly told Dr. Zhou

that she has ‘hooded eyes.’” Id. at ¶ 88. And Dr. Zhou says that Dr. Azabdaftari

regularly intimidated Dr. Zhou by suggesting that Dr. Azabdaftari could—and would—

fire Dr. Zhou and by orchestrating conflicts between Dr. Zhou and her colleagues. See,

e.g., id. at ¶¶ 92, 100, 104. Drawing all inferences in Dr. Zhou’s favor, as this Court

must on a motion to dismiss, see Trustees of Upstate New York Eng’rs Pension Fund v.

Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), the Court concludes that the hostile

work environment claim is timely as pleaded.



                                             4
     Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 5 of 13




       What is more, there is no reason to believe that Dr. Zhou’s work environment

abruptly changed on February 7, 2018, and that the intimidation, harassment, and

derogatory comments she alleges somehow stopped as of that date. See Morgan, 536

U.S. at 115 (The “very nature” of hostile work environment claims “involve[] repeated

conduct.”). And that is especially so given the R&R’s finding that the complaint

adequately alleged discrete acts of discrimination that postdated February 7, 2018. See

Docket Item 15 at 8-9. For that reason as well, Dr. Zhou has sufficiently alleged

contributing discriminatory acts that postdate February 7, 2018.

       In sum, Dr. Zhou alleges continuous discrimination that lasted until her

employment was terminated on March 30, 2018. At this early stage of the litigation, the

Court must accept those allegations as true and draw all reasonable inferences from

them. See Trustees of Upstate New York, 843 F.3d at 566. Therefore, this Court

respectfully disagrees with the R&R’s conclusion that the hostile work environment

claim is untimely as a matter of law, and the motion to dismiss is denied as to that claim.


       B.      Labor Law Section 740 and 741 Claims

       Claims brought under section 740 of the New York Labor Law are subject to a

one-year statute of limitations. N.Y. Lab. L. § 740(4)(a). Claims brought under section

741, on the other hand, are subject to a two-year statute of limitations. Id. § 740(d)

(“Notwithstanding the provisions of paragraphs (a) and (c) of this subdivision, a health

care employee who has been the subject of a retaliatory action by a health care

employer in violation of section seven hundred forty-one of this article may institute a

civil action in a court of competent jurisdiction for relief as set forth in subdivision five of

this section within two years after the alleged retaliatory personnel action was taken.”).


                                                5
      Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 6 of 13




          Dr. Zhou has raised claims under both sections. See Docket Item 1 at 65. As

the R&R correctly found, “the most recent possible date for any events pertaining to [Dr.

Zhou’s Labor Law claims] would be March 30, 2018, the date of [Dr. Zhou]’s

termination.” See Docket Item 15 at 9. Therefore, the statute of limitations for Dr.

Zhou’s section 740 claims expired on March 30, 2019, nearly six months before she

commenced this action on September 6, 2019. See Docket Item 1. But the statute of

limitations for her section 741 claims did not expire until March 30, 2020.

          For that reason, the Court disagrees with the R&R that all Dr. Zhou’s Labor Law

claims are untimely. Her section 740 claims are untimely and therefore are dismissed.

But because her section 741 claims were filed before the two-year statute of limitations

expired, the motion to dismiss is denied as to those claims.


II.       STATE ACTOR

          Dr. Zhou also objects to the R&R’s finding that Roswell Park is a state actor both

for purposes of section 1981 and for the availability of punitive damages. Docket Item

18 at 6-10, 12.


          A.    Section 1981 Claims

          The Second Circuit has held that state actors, including municipalities, cannot be

sued under section 1981. See Duplan v. City of New York, 888 F.3d 612, 621 (2d Cir.

2018) (“We . . . join nine of our sister Circuits in concluding that [section] 1981 does not

provide a separate private right of action against state actors.”); see also Sooroojaballi

v. Port Auth. of N.Y. & N.J., 816 F. App’x 536, 539 n.1 (2d Cir. 2020) (construing the

plaintiff’s section 1981 claim against a municipality as a section 1983 claim) (summary

order).

                                               6
      Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 7 of 13




       The R&R found that Roswell Park was like a municipality for purposes of Dr.

Zhou’s section 1981 claims and, consequently, that Roswell Park and its employees are

state actors that cannot be liable under that statute. Docket Item 15 at 13-14. More

specifically, Judge Scott found that as a public hospital created under the New York

Public Authorities Law, Roswell Park “is entitled to the same status . . . as a

municipality” for purposes of section 1981 liability. See Docket Item 15 at 13.

       Dr. Zhou argues that was error. In support of her argument, she cites Sulieman

v. Roswell Park Cancer Inst., 2008 WL 2690278, at *1, *13 (W.D.N.Y. June 30, 2008)

(adopting R&R), where the Court found that Roswell Park was not an arm of the state

for purposes of Eleventh Amendment immunity. Because Roswell Park is not an arm of

the state for purposes of the Eleventh Amendment, Dr. Zhou argues, it is not a state

actor for purposes of section 1981. See Docket Item 18 at 6-10; Docket Item 22 at 9-10

(“Roswell [Park] is not a state actor, i.e.[,] an arm of the state . . . ”).

       But that is not necessarily so. For example, municipalities are considered state

actors that cannot be sued under section 1981, see LaFaro v. N.Y. Cardiothoracic Grp.,

PLLC, 570 F.3d 471, 477 (2d Cir. 2009), but they are not arms of the state entitled to

sovereign immunity, Leitner v. Westchester Cmty. Coll., 779 F.3d 130, 134 (2d Cir.

2015). Dr. Zhou does not address that distinction, nor does she offer any reason why

Roswell Park is not a state actor other than her inapposite argument that an arm of the

state and a state actor are the same.

       This Court agrees with the R&R that because it is a public hospital created under

the New York Public Authorities Law, Roswell Park “is entitled to the same status . . .as

a municipality” with respect to section 1981. See Docket Item 15 at 13 (emphasis



                                                 7
     Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 8 of 13




added) (citing LaFaro, 570 F.3d at 477-78 (finding Westchester County Health Care

Corporation, a public hospital corporation created under the New York Public Authorities

Law, to be like a municipality for purposes of section 1981)). Therefore, the defendants’

motion to dismiss is granted with respect to Dr. Zhou’s section 1981 claims.4


       B.     Punitive Damages

       “Punitive damages by definition are not intended to compensate the injured party,

but rather to punish the tortfeasor whose wrongful action was intentional or malicious,

and to deter him and others from similar extreme conduct.” City of Newport v. Fact

Concerts, Inc., 453 U.S. 247, 266-67 (1981) (citations omitted). But “an award of

punitive damages against a municipality ‘punishes’ only the taxpayers, who took no part

in the commission of the tort.” Id. at 267. For that reason, municipalities are generally

immune from punitive damages. Id. at 271.

       The R&R found that because Roswell Park was like a municipality for purposes

of section 1981, its “status” also would preclude punitive damages. Docket Item 15 at

16-17. Although Roswell Park is analogous to a municipality for purposes of section

1981, this Court is not convinced that the same is true with respect to punitive damages.

An award of punitive damages against Roswell Park might not “punish[]” only

“taxpayers.” See City of Newport, 453 U.S. at 267. In fact, according to Dr. Zhou, “New

York is not liable for payment of any Roswell Park bonds or notes, or budget deficits,

and . . . [no] provision of state law make[s] the state responsible for debts or other


       4
       Claims against state actors are appropriately brought under 42 U.S.C. § 1983.
See Sooroojaballi, 816 F. App’x at 539. Therefore, Dr. Zhou’s section 1983 claims,
which appear to duplicate and alternatively plead her section 1981 claims, may
proceed. And the dismissal of her section 1981 claims may thus be a moot point.

                                             8
        Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 9 of 13




liabilities, such as judgment or budget deficits, incurred by Roswell Park.” Docket Item

1 at ¶ 40 (internal citation omitted). Accepting those allegations as true, as this Court

must at this stage of the litigation, see Trustees of Upstate New York, 843 F.3d at 566,

the reason for precluding punitive damages against municipalities does not hold water

here.

         Underwood v. Roswell Park Cancer Inst., 2017 WL 1593445, at *6 (W.D.N.Y.

May 2, 2017), is instructive on this issue. In that case, the Court found that because the

plaintiff made “detailed allegations regarding Roswell Park’s operation” and its potential

immunity “from punitive damages[,] . . . determining whether Roswell Park [was] a state

actor for the purpose of punitive damages w[ould] be a fact-intensive inquiry.” Id. The

Court therefore declined to resolve that issue at the pleading stage, instead waiting until

“a later stage in the litigation with the benefit of a fully developed record” to resolve it.5

Id. That is the most prudent approach to take here as well.

         The parties have not addressed whether an entity that is a state actor for

purposes of section 1981 necessarily is immune from punitive damages. Nor have they

addressed how an award of punitive damages against Roswell Park would be paid and

its impact on the public fisc. Therefore, this Court agrees with Dr. Zhou that whether

Roswell Park is exempt from punitive damages is a fact-intensive inquiry that would

benefit from a more developed record. The motion to dismiss Dr. Zhou’s request for

punitive damages is denied without prejudice.




         5
        The Underwood court never decided the issue because the parties stipulated to
the dismissal of the case before it could do so. See Underwood, Case No. 15-CV-684-
FPG-HKS, Docket Item 82 (July 3, 2018).

                                               9
       Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 10 of 13




III.    INDIVIDUAL DEFENDANTS

        Finally, Dr. Zhou objects to the R&R’s finding that her NYSHRL claims against

the individual defendants should be dismissed. Docket Item 18 at 10. She says that

the R&R should have adopted her “proposed amended complaint to sue the [individual

d]efendants in their individual capacit[ies].” Id.

        Dr. Zhou brought claims under the NYSHRL for discrimination based on race,

gender, national origin, and disability, and for retaliation, against Roswell Park and the

individual defendants (claims nine through thirteen). Docket Item 1 at 51-61. She also

brought claims for “[a]iding and [a]betting” discrimination and retaliation against only the

individual defendants (claim fourteen).6 Id. at 61-62. “The NYSHRL makes it unlawful

for an employer to discriminate on the basis of . . . race, creed, color, or sexual

orientation.” Feingold v. N.Y., 366 F.3d 138, 157 (2d Cir. 2004) (emphasis added)

(citing N.Y. Exec. L. § 296). Nevertheless, individuals can be liable under the NYSHRL

for “aid[ing], abet[ting], incit[ing], compel[ling,] or coerc[ing] the doing of” an act that

violates the NYSHRL. N.Y. Exec. L. § 296(6). Because individuals can be liable under

the NYSHRL only under the aiding and abetting provision, id., Dr. Zhou’s aiding and

abetting claims (claim fourteen) may proceed against Dr. LeVea, Dr. Azabdaftari, and

Dr. Merzianu in their individual capacities. But her remaining NYSHRL claims (claims

nine through thirteen) may proceed against only her employer, Roswell Park.


        6Dr. Zhou sued Dr. LeVea, Dr. Azabdaftari, and Dr. Merzianu in their individual
and official capacities and Dr. Johnson in only her official capacity. Docket Item 1 at 1.
The R&R correctly found that “suing the individual defendants in any sort of ‘official
capacity’ would be tantamount to suing Roswell Park twice for the same claim.” Docket
Item 15 at 11. Therefore, Dr. Zhou’s official-capacity claims against the individual
defendants are dismissed, and the Clerk of the Court shall terminate Dr. Johnson as a
defendant.

                                               10
    Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 11 of 13




       The R&R recommended dismissing the aiding and abetting claims against the

defendants in their individual capacities because Dr. Zhou had volunteered to withdraw

those claims in her response to the motion to dismiss. See Docket Item 12 at 24;

Docket Item 15 at 11. That withdrawal may have been based on Dr. Zhou’s amending

the complaint to name the individual defendants as aiders and abettors in claims nine

through thirteen, see Docket Item 12 at 24, but Dr. Zhou never moved to amend the

complaint.

       Therefore, the Court accepts the R&R’s recommendation to dismiss claims nine

through thirteen against the individual defendants and claim fourteen against the

individual defendants in their official capacities. Claim fourteen against Dr. LeVea, Dr.

Azabdaftari, and Dr. Merzianu in their individual capacities may proceed. If Dr. Zhou

wishes to amend her complaint to withdraw claim fourteen and to assert aiding and

abetting claims against the individual defendants in claims nine through thirteen, she

may move to do so, and the Court will address the issue at that time.


                                     CONCLUSION


       For the reasons stated above, the Court respectfully disagrees with the R&R’s

findings that Dr. Zhou’s hostile work environment and section 741 claims are untimely;

that Dr. Zhou’s request for punitive damages should be dismissed; and that Dr. Zhou’s

aiding and abetting claims against the individual defendants in their individual capacities

should be dismissed. The Court otherwise agrees with and adopts the R&R.

       Therefore, the motion to dismiss, Docket Item 6, is GRANTED IN PART. Dr.

Zhou’s claims for discrete acts of discrimination for events that occurred before

February 7, 2018; her NYSHRL claims for discrimination and retaliation against the

                                            11
    Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 12 of 13




individual defendants; her claims brought under section 1981; her claims brought under

section 740 of the Labor Law; and her claims against the individual defendants in their

official capacities are dismissed. In addition to Dr. Zhou’s request for punitive damages,

the following claims remain:

           •   Claims 1, 3, 4, 5, 6, and 7 for events that occurred on or after February 7,

               2018;

           •   Claim 2;

           •   Claim 8;

           •   Claims 9, 10, 11, 12, and 13 against only Roswell Park;

           •   Claim 14 against Dr. LeVea, Dr. Azabdaftari, and Dr. Merzianu in their

               individual capacities;

           •   Claim 17 against Roswell Park and against Dr. LeVea, Dr. Azabdaftari,

               and Dr. Merzianu in their individual capacities;

           •   Claim 18 for a violation of section 741 against only Roswell Park; and

           •   Claim 19.

      Dr. Zhou may move to file an amended complaint within 60 days. The case is

referred back to Judge Payson for further proceedings consistent with the referral

orders of March 3, 2020, Docket Item 14, and March 5, 2021, Docket Item 25.




                                            12
    Case 1:19-cv-01200-LJV-MWP Document 28 Filed 09/21/21 Page 13 of 13




         SO ORDERED.




Dated:       September 21, 2021
             Buffalo, New York



                                      /s/ Lawrence J. Vilardo
                                     LAWRENCE J. VILARDO
                                     UNITED STATES DISTRICT JUDGE




                                    13
